Citation Nr: 0003703	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  91-49 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50% 
disabling.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).


REPRESENTATION

Appellant represented by:	William B. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1972.  This appeal arises from a January 1991 
rating action which denied a T/R, as well as a rating in 
excess of 50% for PTSD.  In May 1991, the veteran and his 
wife testified at a hearing before a Hearing Officer at the 
RO.  By decision of April 1992, the Board of Veterans Appeals 
(Board) denied a T/R as well as a rating in excess of 50% for 
PTSD.

By Order of March 1994, the U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1999) (hereinafter, the "Court") vacated the 
Board's April 1992 decision, and remanded those issues to the 
Board for compliance with instructions contained in a 
February 1994 Joint Motion of the Appellant and the VA 
General Counsel.  By decision of September 1994, the Board 
remanded this case to the RO for further development of the 
evidence and for adjudication of the inextricably-intertwined 
issue of service connection for residuals of a stomach 
wounds.  By decisions of September 1996 and July 1998, the 
Board again remanded this case to the RO for further 
development of the evidence and for due process development.    


REMAND

By rating action of June 1995, the RO denied service 
connection for residuals of stomach wounds.  By decisions of 
September 1996 and July 1998, the Board instructed the RO to 
take appropriate action to notify the veteran and his 
representative of the denial, inasmuch as it was not clear 
from the record whether they were so informed subsequent to 
the June 1995 rating action.  Appellate review discloses 
that, by letter of January 1999, the RO notified the veteran 
and the State veterans service organization of the denial of 
service connection and of his appellate rights.  However, 
appellate review also discloses that the veteran's Power of 
Attorney has been held by Attorney William B. Sullivan since 
at least December 1995, and not by the State veterans service 
organization.  

By letter of January 2000, Attorney Sullivan notified the 
Board that he had not had an opportunity to review the 
veteran's claims folder subsequent to the Board's July 1998 
Remand Order, and requested that it be returned for his 
review of the evidentiary development in this case.  The 
Board finds that this case must be remanded to the RO for 
further development, inasmuch as the January 1999 notice to 
the veteran of the June 1995 rating action which denied 
service connection (an issue inextricably intertwined with 
the pending T/R issue) was deficient in failing to notify his 
proper representative of the denial and of his appellate 
rights, thus necessitating another notice to the correct 
representative.  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1. The RO should send the veteran and his 
correct representative, Attorney 
Sullivan, notice of the June 1995 
rating action which denied service 
connection for residuals of stomach 
wounds, as well as notice of his 
appellate rights.  The RO should 
explain that, inasmuch as the service 
connection issue is inextricably 
intertwined with the T/R issue pending 
on appeal, it would behoove the 
veteran to file an expeditious Notice 
of Disagreement with that denial if he 
wanted to appeal that issue, as no 
further appellate action may be taken 
on the T/R issue until the appeals 
process with respect to the service 
connection issue has run its course.  
In that regard, the veteran and his 
representative should be requested to 
expeditiously notify the RO if the 
veteran does not want to appeal the 
denial of service connection, so that 
appellate review may then proceed on 
the pending T/R and PTSD increased 
rating issues.

2. The claims folder must be made 
available for review by the veteran's 
representative, Attorney Sullivan, as 
requested.  This means that he should 
be invited to the RO, at his 
convenience, to fully review the 
three-volume claims folder and to 
offer any additional argument in the 
veteran's behalf.  The claims folder 
should not be returned to the Board 
until the review has been completed 
and additional argument made, or the 
attorney stating for the record that 
he has no additional argument to make.  

3. Thereafter, the RO should take any 
appropriate developmental and 
adjudicative action with respect to 
all issues on appeal, bearing in mind 
that the Board may not proceed with 
appellate review of the pending T/R 
issue until the veteran either files 
and perfects an appeal with respect to 
the claim for service connection for 
residuals of stomach wounds, or 
notifies the RO that he does not want 
to appeal that denial of service 
connection.

If the veteran's claims have not been granted, he and his 
representative should be afforded any appropriate Statement 
of the Case (SOC) or Supplemental SOC, and the case should 
then be returned to the Board for appropriate consideration 
of all issues properly on appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


